Citation Nr: 1037919	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-36 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service connection 
for hepatitis C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence of record demonstrates the Veteran's hepatitis C 
is not a result of any established event, injury, or disease 
during active service, nor was it shown within one year following 
separation from service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1116, 1154(b)  (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
hepatitis C was received in July 2004.  He was notified of the 
general provisions of the VCAA in correspondence dated in August 
2004 and October 2004.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's duties 
in obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the case 
was issued in September 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  This 
information was provided to the Veteran by correspondence in May 
2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and VA 
and private treatment records have been obtained and associated 
with his claims file.  He has also been provided with a VA liver, 
gall bladder, and pancreas examination to assess the current 
nature and etiology of his hepatitis C disability.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases may be presumed to have been incurred in or aggravated 
during service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2009).

VA shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or aggravated 
by such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, and to 
that end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  See 
38 U.S.C.A. § 1154(b).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for an alleged 
disability, and that the veteran is required to meet his 
evidentiary burden as to service connection such as whether there 
is a current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette v. 
Brown, 82 F.3d 389, 392 (1996).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, VA 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009).

Factual Background

The Veteran's DD Form 214 (separation from service) indicated 
that he served on active duty from April 1971 until April 1972, 
including service in Vietnam.  His military occupational 
specialty was infantryman.

Service treatment records are entirely silent for any complaints, 
findings or reference to any liver problems.  They are also 
negative for complaints of, and treatment for, any wound to the 
hands.  The Veteran's service treatment records include a 
December 1971 note documenting a tick bite and a lump in the 
axillary area, about 0.5 cm (0.019685 inches), which was treated 
with a dressing.  The following day, the dressing was changed.

In a January 1998 private treatment note, the examiner diagnosed 
the Veteran with chronic hepatitis C, undated.  The Veteran 
denied using heroin and cocaine, engaging in homosexual activity, 
and reported he had not had any blood transfusions.  He reported 
prior moderate alcohol use, but claimed that he had no alcohol 
use in eight years.  The examiner noted that the Veteran was 
never diagnosed with alcoholic liver disease and there was no 
clear episode of acute hepatitis.  The report indicated that the 
Veteran had abnormal liver function tests.  In a subsequent 
January 1998 private treatment note, the examiner noted chronic, 
mild, viral hepatitis after a liver biopsy.  

Thereafter, private treatment records document ongoing treatment 
for the hepatitis C.  In correspondence dated May 2004, F. J. K., 
M.D. (the physician monitoring and treating the Veteran for 
hepatitis C) related that the Veteran was a nonresponder to 
therapy with both a single agent and combination therapy.  
Additionally, Dr. K. reported no evidence of any advanced liver 
disease or decompensated liver disease.

A December 2004 VA Risk Factors for Hepatitis Questionnaire 
included negative responses from the Veteran for each of the 
following: intravenous drug use; intranasal cocaine use; high-
risk sexual activity; hemodialysis; tattoos or body piercings; 
sharing toothbrushes or razor blades; acupuncture with non-
sterile needles; blood transfusions; and employment as a 
healthcare worker, or exposure to any contaminated blood or 
fluids.

In a November 2004 statement from the Veteran, he reported that 
while serving in Vietnam from September to December 1971, he 
received needle punctures in his hands while cleaning out the 
belongings of another soldier who was "caught for heroine (sic) 
abuse."  The Veteran stated that the needles were wrapped in a 
flag.  He also related that he reported the punctures when he 
turned in the soldier's belongings, but he did not know if the 
incident was recorded.  The Veteran also stated that he was 
exposed to air borne blood while on duty and received a tick bite 
which became infected.  He reported to a troop clinic in Long 
Binh where the infection was "lanced and packed."  He included 
that he had possible accidental exposure to blood by healthcare 
workers.  

In May 2005 correspondence to the RO, the Veteran stated that he 
was ordered to clean out another soldier's belongings and 
"unwittingly pricked" himself with hypodermic needles that were 
wrapped in a flag.  

During a July 2005 VA liver, gall bladder, and pancreas 
examination, the Veteran reported acquiring hepatitis C during 
service while cleaning up a hooch mate's things.  He stated that 
he did not know the other soldier was a drug abuser and when he 
was cleaning up, he stuck himself with a syringe.  He also 
reported that the needle stick drew some blood.  The Veteran 
could not recall whether the syringe was used or not.  He denied 
blood transfusions, IV drug abuse, body piercings and tattoos, 
high-risk sexual activity, and occupational blood exposure while 
in service or since he left the service.  He stated that he used 
to abuse alcohol in the past but that he had been sober since 
1990.  The VA examiner diagnosed the Veteran with hepatitis C.  
The examiner also stated that after reviewing the claims file, 
including the Veteran's statement, he could not find evidence 
that the Veteran stuck himself with a needle during service.  The 
examiner further stated that he could not tell whether the 
Veteran's hepatitis C is secondary to service because (1) he did 
not know whether the Veteran's hooch mate was hepatitis C 
positive at the time of the incident and (2) he did not know if 
the Veteran stuck himself with a needle that was used by that 
individual.  The examiner concluded that if both of these 
incidents happened, then there was a three percent chance that 
the Veteran could have contracted hepatitis C while in service.  
He stated that research had shown that the chance of developing 
hepatitis C from a needle stick from a hepatitis C positive 
individual is three percent.  The examiner also stated that he 
could not resolve the issue without resorting to mere 
speculation.

In a May 2006 notice of disagreement from the Veteran, he 
included a flier for a hepatitis C march which indicated that 
persons at risk for hepatitis C include Vietnam veterans.  The 
Veteran stated that Vietnam veterans were at risk due to 
inoculations given in service.  

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be satisfied: (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson, supra.  
With respect to the current disability element, it is undisputed 
that the Veteran has a current disability from hepatitis C.  

Despite the fact that there are no service treatment records that 
document complaints or reports that support the Veteran's 
allegations that he was exposed to hepatitis C in service, the 
Board acknowledges that it is possible that the Veteran was 
pricked with a hypodermic needle during service.  See 38 U.S.C.A. 
§ 1154(a).  (The Board notes the Veteran has not claimed he 
contracted hepatitis C while engaging in combat.  See 38 U.S.C.A. 
§ 1154(b).)  The Board further acknowledges that the Veteran is 
competent to describe events occurring in service.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

Conceding that the Veteran was pricked with a hypodermic needle 
while on active duty, as discussed in the July 2005 VA 
examination, the Board concludes that the preponderance of the 
evidence is against a finding that hepatitis C had its onset in 
service.  The VA examiner was unable to state that the Veteran's 
current disability is secondary to service because he did not 
know whether the soldier (who may or may not have used the 
needle) was hepatitis C positive at the time of the incident.  
The examiner, however, opined that the chance of developing 
hepatitis C from a needle stick from a hepatitis C positive 
individual was three percent, which he stated was based upon 
research showing such percentage.  This indicates to the Board 
that it is less likely as not that the Veteran contracted 
hepatitis C from the needle prick in service.  See Jones v. 
Shinseki, 23 Vet. App. 382, 388 (2010) (where the Court 
determined it was not speculation to if the physician is able to 
state that a link between a disability and an in-service injury 
or disease is "less likely than not"... he or she can and should 
give that opinion; there is no need to eliminate all lesser 
probabilities or ascertain greater probabilities).  While the 
examiner stated he could not resolve this issue without resorting 
to speculation, the Board finds that his determination that there 
was a three percent chance of contracting hepatitis C from the 
needle is, in fact, a finding that it is less likely as not that 
the Veteran contracted hepatitis C from that incident in service.

The Board notes that in the July 2005 VA examination report, the 
examiner did not address the Veteran's allegation that he may 
have gotten hepatitis C from a tick bite he had in service.  The 
tick bite was shown both in the service treatment records and in 
the Veteran's November 2004 statement.  The Board does not find 
that a remand is warranted to request that the examiner address 
this "risk factor."  Specifically, the Board finds that had the 
examiner found that this was a risk factor for hepatitis C, he 
would have addressed it in his opinion.  In other words, the 
Board deduces that the examiner did not find that a dressing 
change was a risk factor for contracting hepatitis C.  Further, 
the size of the papule 0.5 cm or 0.019685 inches, suggests that 
the "dressing" that was changed was probably similar to a band 
aid, and the bite site was entirely too small to be "packed" as 
claimed by the Veteran.

The Board has also considered the Veteran's statement he included 
in his May 2006 notice of disagreement and his included flier 
submission.  The Board notes that the Veteran stated that Vietnam 
veterans were at risk due to inoculations given in service and 
the flier merely stated that Vietnam veterans were at risk for 
hepatitis C.  The Veteran did not allege that he, personally, 
contracted hepatitis C from in-service inoculations.  The Board 
recognizes the biological plausibility of transmission of HCV 
with the airgun injectors used prior to the 1990's.  See VA Fast 
Letter 04-13 (June 29, 2004).  However, the Veteran did not state 
that he contracted hepatitis C from the inoculations he received 
in service.  

Based on a review of all the evidence of record, the Board finds 
that the preponderance of evidence is against the award of 
service connection for hepatitis C.  The benefit-of-the-doubt 
rule is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55.  




ORDER

Entitlement to service connection for hepatitis C is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


